DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10 August 2022.
Claim 6 has been canceled.
Claims 1-5 and 7-14 are currently pending and have been examined. 
This action is made Non-FINAL.

Response to Arguments/Amendments
Applicant's arguments with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objection to the drawings and objection to claim(s) 1 and 12-13 has been withdrawn.
Applicant's arguments, see remarks at page(s) 9-14, filed 10 August 2022, with respect to the rejection of claim(s) 1-5 and 7-14 under 35 U.S.C. 102 and/or 103 over Canter have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Canter (US 20160189348 A1) in view of Krishnaswamy et al. (US 20100274481 A1) in further view of Hanai et al. (JP 2014228637 A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Canter (US 20160189348 A1) in view of Krishnaswamy et al. (US 20100274481 A1) in further view of Hanai et al. (JP 2014228637 A).
Regarding claims 1, 12, and 13:
	Canter teaches:
A method for creating an object map for a factory environment using a plurality of sensors present in the factory environment (see abstract and at least sections [0014], [0036]-[0041], and [0047] regarding mapping with provided positioning data and ranging data with respect to the data acquisition system which may include several types of sensors.)
the method comprising: recording, with at least two sensors of the plurality of sensors, first information relating to a position of at least one part of a first object in the factory environment (see at least sections [0014], [0030], [0041], [0047], and [0053] regarding using one or more geospatial data sensors (i.e. could be two or more) such as LIDAR, one or more cameras, and etc. for collecting geospatial data (i.e. first information) for objects.)
recording, with at least one further sensor of the plurality of sensors, second information (see at least [0014], [0040]-[0041], and [0046] regarding recording position/location data (i.e. one further sensor data).)
transmitting the first information to a first server assigned to the at least two sensors (see at least sections [0013], [0041], [0048], [0075], [0079], and [0080] regarding transmitting acquired data to a remote location (i.e. a server) which could be used by the whole system including the plurality of sensors.)
Canter does not explicitly teach transmitting the second information to a second server assigned to the at least one further sensor; creating, with the first server, a first partial object map for the factory environment based on the first information; creating, with the second server, a second partial object map for the factory environment based on the second information; and creating the object map for the factory environment with the position of the at least one part of the first object, based on the first partial object map and the second partial object map.
Krishnaswamy teaches:
transmitting the second information to a second server assigned to the at least one further sensor (see Fig. 2 and at least [0024], [0029], and [0038] regarding the common descriptors output from each unit to a data association module (i.e. server).)
creating, with the first server, a first partial object map for the environment based on the first information (see Fig. 2 and at least [0029] and [0038] regarding the map administrator in each unit outputting local map data to each data association module (i.e. server).)
creating, with the second server, a second partial object map for the environment based on the second information (see Fig. 2 and at least [0029] and [0038] regarding the map administrator in each unit outputting local map data to each data association module (i.e. server).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter to provide transmitting the second information to a second server assigned to the at least one further sensor; creating, with the first server, a first partial object map for the factory environment based on the first information; creating, with the second server, a second partial object map for the factory environment based on the second information, as taught by Krishnaswamy, to provide sharing/sending map data with other map administrators to update a common map shared between units. (Krishnaswamy at ¶[0029])
The combination of Canter and Krishnaswamy does not explicitly teach creating the object map for the factory environment with the position of the at least one part of the first object, based on the first partial object map and the second partial object map.
Hanai teaches:
and creating the object map for the environment with the position of the at least one part of the first object, based on the first partial object map and the second partial object map (see at least pages 2, 5, 6, and 13 regarding combining partial maps of each vehicle/device to create a map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter as modified by Krishnaswamy to provide creating the object map for the environment with the position of the at least one part of the first object, based on the first partial object map and the second partial object map, as taught by Hanai, to provide using the position of a feature to accurately match the positions of the plurality of partial maps to increase the accuracy of the map or object map using the information collected. (Hanai at page 6, paragraph 5)

Regarding claim 2:
	Canter teaches:
wherein the recording further comprising: recording, with each of the plurality of sensors, the at least one part of the first object in the factory environment (see at least sections [0014], [0035], and [0047] regarding at least a camera and LIDAR and capturing image data of objects and structures.) 

Regarding claim 5:
Canter does not explicitly teach the creating further comprising: creating the object map with the first server.
	Krishnaswamy teaches:
the creating further comprising: creating the object map with the first server (see Fig. 2 and at least [0029] and [0038] regarding the map administrator in each unit sharing map data with the other map administrator in the other unit (e.g., a first unit or server) and updating a common part of the map (i.e. updating the main map with the first unit).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter to provide creating the object map with the first server, as taught by Krishnaswamy, to provide sharing/sending map data with other map administrators to update a common map shared between units. (Krishnaswamy at ¶[0029])

Regarding claim 7:
The combination of Canter and Krishnaswamy does not explicitly teach wherein the second information relates to a position of at least one part of a second object in the factory environment, the creating the object map further comprising: creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object.
	Hanai teaches:
wherein the second information relates to a position of at least one part of a second object in the environment (see at least pages 2, 5, 6, and 13 regarding partial maps including object information for representing the position of objects in a partial map. Also, see page 13 regarding a plurality of types of objects.)
the creating the object map further comprising: creating the object map for the environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object (see at least pages 2, 5, 6, and 13 regarding combining partial maps of each vehicle/device to create a map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter as modified by Krishnaswamy to provide wherein the second information relates to a position of at least one part of a second object in the factory environment, the creating the object map further comprising: creating the object map for the factory environment from the first partial object map and the second partial object map with the position of the at least one part of the first object and the position of the at least one part of the second object, as taught by Hanai, to provide using the position of features/objects to accurately match the positions of the plurality of partial maps to increase the accuracy of the map or object map using the information collected. (Hanai at page 6, paragraph 5)

Regarding claim 8:
The combination of Canter and Krishnaswamy does not explicitly teach further comprising: transmitting the first partial object map to a higher-order server from the first server; transmitting the second partial object map to the higher-order server from the second server: and creating the object map with the higher-order server.
	Hanai teaches:
further comprising: transmitting the first partial object map to a higher-order server from the first server (see at least page 2 regarding transmitting a partial map from each vehicle (i.e. could be a first server) to a server and/or an information collection system (i.e. higher-order server).)
transmitting the second partial object map to the higher-order server from the second server (see at least page 2 regarding transmitting a partial map from each vehicle (i.e. could be a second vehicle server) to a server and/or an information collection system (i.e. higher-order server).)
and creating the object map with the higher-order server (see at least pages 2, 5, 6, and 13 regarding combining partial maps transmitted to a server from each vehicle/device to create a map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter as modified by Krishnaswamy to provide transmitting the first partial object map to a higher-order server from the first server; transmitting the second partial object map to the higher-order server from the second server: and creating the object map with the higher-order server, as taught by Hanai, to provide using the position of features/objects to accurately match the positions of the plurality of partial maps to increase the accuracy of the map or object map using the information collected. (Hanai at page 6, paragraph 5)

Regarding claim 10:
	Canter teaches:
wherein the plurality of sensors include at least one of cameras, video cameras, stereo cameras, ultrasound sensors, microphones, proximity sensors, RADAR units, LIDAR units, radio modules, WLAN units, Bluetooth units, inertial sensors and distance sensors (see at least sections [0032], [0041], [0045], and [0047] regarding at least LIDAR sensors, sonar, scanning lasers, and cameras.)

Regarding claim 11:
	Canter teaches:
wherein the plurality of sensors include at least some sensors which are disposed on at least one of objects and devices in the factory environment (see at least sections [0032], [0041], [0045], and [0047] regarding a robot equipped with at least sonar, laser and/or image based ranging systems, accelerometers, gyros, and etc.)

Regarding claim 14:
	Canter teaches:
wherein the computer program is stored on a non-transitory machine-readable storage medium (see at least sections [0013], [0075], and [0077] regarding computer programs stored on computer readable mediums.)

	Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canter (US 20160189348 A1) in view of Krishnaswamy et al. (US 20100274481 A1) in view of Hanai et al. (JP 2014228637 A), as applied to claim 1 above, and in further view of Falconer et al. (US. Pub. No. 20150086084 A1).
Regarding claim 3:
The combination of Canter, Krishnaswamy, and Henai does not explicitly teach further comprising: transmitting the object map to at least one device present in the factory environment.
	Falconer teaches:
further comprising: transmitting the object map to at least one device present in the factory environment (see at least sections [0061] regarding providing maps to a device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter as modified by Krishnaswamy as modified by Henai to provide transmitting the object map to at least one device present in the factory environment, as taught by Falconer, to provide a map of a particular structure to a requester/user device. (Falconer at ¶[0061])

Regarding claim 4:
	Canter teaches:
further comprising: controlling the at least one device present in the factory environment based on the object map (see at least sections [0039] and [0042] regarding a map usable by the robot for traversing the environment and autonomous control)

Regarding claim 9:
The combination of Canter, Krishnaswamy, and Henai does not explicitly teach wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area; and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area, is transmitted directly or indirectly to the second server.
	Falconer teaches:
wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area (see at least sections [0053], [0059], [0064]-[0065], and [0074] regarding images received from a plurality of user devices and identification of common features as well as merging of images (i.e. image of the same feature from different locations merged).)
and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area is transmitted directly or indirectly to the second server (see at least [0012]-[0014], [0016], [0053], and [0056] regarding mapping servers (i.e. multiple servers) receiving sensor data from one or more user devices which could be a second server. Also, see at least section [0048] regarding mapping servers being configured to communicate with other servers (i.e. which could be mapping server to mapping server).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for processing mapping and modeling data of Canter as modified by Krishnaswamy as modified by Henai to provide wherein: the first information comprises information for a first area and a second area which is further removed from a reference than the first area; and at least one of (i) only information for the second area and (ii) the first partial object map only with the positions of objects in the factory environment determined from the information for the second area, is transmitted directly or indirectly to the second server, as taught by Falconer, to provide using sensor information sent to mapping servers from one or more sensors to improve the precision and/or accuracy of the generated maps. (Falconer at ¶[0061])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/AARON L TROOST/Primary Examiner, Art Unit 3666